Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 1 of 19 PageID: 4




                   EXHIBIT A
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 2 of 19 PageID: 5




  Yongmoon Kim - 026122011
  KIM LAW FIRM LLC
  411 Hackensack Avenue, Suite 701
  Hackensack, NJ. 07601
  Tel. and Fax (201) 273-7117
  Attorneys for Plaintiffand the PNoposed Class


                                                           SUPERIOR COURT OF NEW JERSEY
  CASSANDRA A. VALENTINE, individually and                  LAW DIVISION: ESSEX COUNTY
  on behalf of those similarly situated,
                                                                          Civil Action
                         Plaintiff,
                                                                  Docket No. ESX-L-1649-20
                 vs.
                                                                          SUMMONS
  CLIENT SERVICES, INC.;
  and JOHN DOES 1 to 10,

                           Defendants.



  From The State of New Jersey To The Defendant(s) Named Above:

         The plaintiffs, named above, have filed a lawsuit against you in the Superior Court of
 New Jersey. The complaint attached to this summons states the basis for this lawsuit. If you
  dispute this complaint, you or your attorney must file a written answer or motion and proof of
 service with the deputy clerk of the Superior Court in the county listed above within 35 days
 from the date you received this summons, not counting the date you received it. (A directory of
 the addresses of each deputy clerk of the Superior Court is available in the Civil Division
 Management Office in the county listed above and online at
 http://www.judiciary.state.ni.us/prose/10153 deptyclerklawref.pdf.) If the complaint is one in
 foreclosure, then you must file your written answer or motion and proof of service with the Clerk
 of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing
 fee payable to the Treasurer, State of New Jersey and a completed Case Information Statement
 (available from the deputy clerk of the Superior Court) must accompany your answer or motion
 when it is filed. You must also send a copy of your answer or motion to plaintiffs' attorneys
 whose names and addresses appear above, or to plaintiffs, if no attorney is named above. A
 telephone call will not protect your rights; you must file and serve a written answer or motion
 (with fee of $175.00 and completed Case Information Statement) if you want the court to hear
 your defense.

         If you do not file and serve a written answer or motion within 35 days, the court may
 enter a judgment against you for the relief plaintiffs demands, plus interest and costs of suit. If
                                             Page 1 of 2
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 3 of 19 PageID: 6




  judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
  or part of the judgment.

          If you cannot afford an attorney, you may call the Legal Services office in the county
  where you live or the Legal Services of New Jersey Statewide Hotline at 1- 8 8 8-LSNJ-LAW (1-
  888-576-5529). If you do not have an attorney and are not eligible for free legal assistance, you
  may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory
  with contact information for local Legal Services Offices and Lawyer Referral Services is
  available in the Civil Division Management Office in the county listed above and online at
  http://www;Ldiciary.state.nj.us/prose/10153 deptyclerklawref.pdf.

                                               /s/Michelle M. Smith
  Dated: March 4, 2020                         MielolleM-_Smith
                                                  erk of the SupyPim— ourt o ew Jersey

  Name of Defendant to be served:      (       Client Services, Inc.


  Address of Defendant to be served:          c% Corporation Service Company
                                              Princeton South Corporate Center, Suite 160
                                              100 Charles Ewing Boulevard
                                              Ewing, NJ 08628




                                            Page 2 of 2
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 4 of 19 PageID: 7
         ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 1 of 10 Trans ID: LCV2020426193




  Yongmoon Kim - 026122011
  KiM LAw FuRm LLC
  411 Hackensack Avenue, Suite 701
  Hackensack, New Jersey 07601
  Tel. & Fax (201) 273-7117
  ykim@kimlf.com

  Attorneys for Plaintiff


   CASSANDRA A. VALENTINE, individually                       SUPERIOR COURT OF NEW JERSEY
   and on behalf of those similarly situated,                         LAW DIVISION
                                                                     ESSEX COUNTY
                            Plaintiff,
                                                            Docket No. ESX-L-
                   vs.

   CLIENT SERVICES, INC.;                                                 Civil Action
   and JOHN DOES 1 to 10,
                                                                CLASS ACTION COMPLAINT
                            Defendants.                            AND JURY DEMAND


         Plaintiff Cassandra A. Valentine, residing in Essex County, New Jersey, individually and

  on behalf of those similarly situated, by way of Class Action Complaint against Defendants

 Client Services, Inc. and John Does 1 to 10, states:

                                    I.    NATURE OF THE ACTION

         1.      This action for damages arises from the debt collector's violations of the Fair

 Debt Collection Practices Act, 15 U.S.C.A. § 1692 et seq. ("FDCPA").

         2.      As described more fully below, Defendants breached legal duties they owed to

 Plaintiff and other New Jersey consumers under the FDCPA by falsely representing that, though

 the balance of the debt will not increase "throughout the course of Client Services, Inc. collection

 efforts," the balance may increase in the future by another third party collection company's

 collection efforts.

                                            II. PARTIES


                                             Page 1 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 5 of 19 PageID: 8
            ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 2 of 10 Trans ID: LCV2020426193




            3.     Plaintiff Cassandra A. Valentine ("Plaintiff' or "Valentine") is a natural person

  residing in Essex County, New Jersey.

            4.     Defendant, Client Services, Inc. ("Defendant" or "CSI"), is a collection agency

  with an office located at 3451 Harry South Truman Boulevard, Saint Charles, Missouri 63301.

            5.     Defendants John Does 1 to 10 are fictitious names of individuals and businesses

  alleged for the purpose of substituting names of defendants whose identity will be disclosed in

  discovery and should be made parties to this action.

                                             M. FACTS

            6.    Defendants are not in the business of extending credit, selling goods or services to

  consumers.

            7.    Defendants regularly collect or attempt to collect past-due and defaulted debts of

  natural persons allegedly owed to others which were incurred primarily for personal, family or

  household purposes.

            8.    The principal purpose of Defendants is the collection of debts.

            9.    When attempting to collect debts, Defendants use the mails, telephone, the

 internet and other instruments of interstate commerce.

            10.   Defendants have asserted that Plaintiff incurred or owed a certain financial

 obligation, which arose from one or more transactions which were primarily for Plaintiff's

 personal, family or household purposes.

        11.       Defendants contend that the debt allegedly owed by Plaintiff was past-due and in

 default.

        12.       Plaintiff s alleged debt was assigned to Defendants for the purpose of collection.




                                             Page 2 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 6 of 19 PageID: 9
         ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 3 of 10 Trans ID: LCV2020426193




          13.    Plaintiff s alleged debt was past-due and in default when it was placed with or

  assigned to Defendants for collection.

          14.    To collect the alleged debt, Defendants mailed a collection letter to Plaintiff on or

  about February 28, 2019 ("CSI Letter"). A true copy of the collection letter, but with redactions,

  is attached as Exhibit A.

         15.     Plaintiff received the CSI Letter.

         16.     On information and belief, CSI created the CSI Letter and mailed along with

  substantially identical letters which are mass-produced, computer-generated, form letters mailed

  to consumers in the State of New Jersey in CSI's attempt to collect debts.

         17.     Defendants sent the CSI Letter to collect a debt allegedly owed to Department

  Stores National Bank ("DSNB").

         18.     The CSI Letter was Defendants' initial written communication to Plaintiff.

         19.    The CSI Letter stated: "Your Account Balance: $375.50."

         20.    The CSI Letter went on to state:

                We are offering you the ability to resolve your account balance for
                the amount of $188.00. To accept this offer, our office must
                receive payment within forty (40) days of the date of this notice.
                This offer is contingent upon timely receipt or your payment. If
                payment is not received in our office within forty (40) days of the
                date of this notice, this offer will be withdrawn and will be deemed
                null and void, with the remainder of the balance being due and
                owing. We are not obligated to renew this offer. Please note that no
                interest will be added to your account balance through the course
                of Client Services, Inc. collection efforts concerning your account.


        21.     Prior to the sending of the CSI Letter, DSNB had charged-off the credit card debt

 and sent the debt to Defendants for collection.

        22.     On information and belief, "charge-off' is an accounting procedure by which a

 receivable—such as the amount owed to a creditor on a loan—is deemed sufficiently unlikely to
                                            Page 3 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 7 of 19 PageID: 10
          ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 4 of 10 Trans ID: LCV2020426193




   be paid that the creditor can no longer represent the receivable as an asset and, for an accrual-

   based taxpayer, all or a portion of the amount charged off may be treated as a loss for which the

   creditor receives a deduction for purposes of determining the creditor's federal income taxes.

   See, Victoria J. Haneman, The Ethical Exploitation of the Underrepresented Consumer, 763 Mo.

   L. Rev. 707, 713-14 (2008).

          23.     On information and belief, an account will go into default (i.e., there has been a

   failure to make a timely payment in accordance with the terms of the debt) before it is charged-

   off. Thus, a charged-off debt is always in default but not all defaulted debts are charged-off.

          24.     On information and belief, DSNB does not intend to add and, as a matter of

  practice, does not add interest or other charges to the balance of its charged-off credit card

  accounts.

          25.     On information and belief, DSNB does not prepare and send monthly periodic

  billing statements on charged-off credit card accounts.

          26.     Once the debt was charged-off, its balance remained static and unchanging.

          27.    Once the debt was charged-off, DSNB did not add interest or other charges to the

  debt.

          28.    "A debt collection letter is deceptive where `it can be reasonably read to have two or

  more different meanings, one of which is inaccurate."' i

          29.    The CSI Letter falsely implied to a least sophisticated consumer that interest and

  other charges could accrue on the charged-off Debt.




  1 Brown v. Card Serv. Ctr., 464 F.3d 450, 455 (3d Cir. 2006) (quoting Wilson v. Quadramed Corp.,

  225 F.3d 350, 354 (3d Cir. 2000)).
                                              Page 4 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 8 of 19 PageID: 11
          ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 5 of 10 Trans ID: LCV2020426193




           30.       Such false implication arises from the totality of the CSI Letter including, but not

   limited, to the statement, "Please note that no interest will be added to your account balance

   through the course of Client Services, Inc. collection efforts concerning your account."

           31.     This statement implies that interest could be added if the Debt is not resolved

   before Client Services returns the Debt to the creditor.

           32.     The CSI Letter is materially false, deceptive, and misleading to a least

   sophisticated consumer because it can lead a consumer to conch.tde that the amount due is not

   static but, instead, could increase, materially affects the decision of the least sophisticated

   consumer whether to pay the debt because, with limited resources and the inability to pay all

  debts, such a consumer would rationally pay a debt with a balance that was increasing due to

  interest before paying an otherwise identical debt with a static balance.

          33.     A rational person with limited financial resources would, based on the CSI Letter,

  choose to pay the Debt over an otherwise identical debt which accurately implied the balance

  remained static.

          34.     Defendants' use of a form letter like the Letter—which falsely implies the Debt

  could increase--competitively disadvantages debt collectors who collect static debts without

  obscuring the fact those debts' balances are static.

          35.     The CSI Letter does not clearly and unambiguously state the amount of the Debt.

          36.     Defendants' statement that it is "not obligated to renew this offer" is materially

  false, deceptive, and inisleading because it is always obligated by DSNB to renew the offers

  stated in the Letter.

          37.     Defendants' false statement that it is "not obligated to renew this offer" is

  materially false, deceptive, and misleading, because it influences the unsophisticated consumer's



                                               Page 5 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 9 of 19 PageID: 12
              ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 6 of 10 Trans ID: LCV2020426193




   decision to promptly pay the debt, instead of first disputing it, because a delayed payment would

   result in potentially losing the ability to accept the settlement offer at a later date.

              38.    The CSI Letter deprived Plaintiff of truthful, non-misleading information in

   connection with Defendants' attempt to collect a debt.

              39.    On information and belief, the CSI Letter was created by merging information

   specific to a debt and consumer with a template to create what is commonly called a"form

   letter."

              40.   Therefore, the CSI Letter deprived Plaintiff and other New Jersey consumers of

   truthful, non-misleading, information in connection with Defendants' attempt to collect a debt.

              41.   Defendants engaged in unlawful practices in violation of the FDCPA including

   but not limited to 15 U.S.C. §§ 1692e, 1692e(2) 169e(5), 1692e(10), 1692f, 1692g, and

  1692g(a)(1).

              42.   Defendants used the same procedures that they employed in sending the CSI

  Letter to Plaintiff when sending the same and/or similar letters to numerous other New Jersey

  consumers.

                                IV.     CLASS ACTION ALLEGATIONS

          43.       Plaintiff brings this action individually and as a class action on behalf of all others

  similarly situated pursuant to Rule 4:32.

          44.       The debts alleged to be owed by Plaintiff and those similarly situated were

  incurred for personal, family or household purposes.

          45.       Subject to discovery and further investigation which may cause Plaintiff to modify,

  narrow or expand the following class definition at the time Plaintiff moves for class certification,

  Plaintiff seeks certification of a class initially defined as follows:



                                                 Page 6 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 10 of 19 PageID: 13
'           ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 7 of 10 Trans ID: LCV2020426193




                    All natural persons with an address within the State of New Jersey
                    to whom, beginning February 28, 2019 through and including the
                    final resolution of this case, Defendants sent one or more letters in
                    the same or similar form as Exhibit A.

            46.     Plaintiff seeks to recover statutory damages, attorney's fees and costs on behalf of

     all class members under the Fair Debt Collection Practices Act.

            47.     The class for whose benefit this action is brought is so numerous that joinder of

     all members is impracticable.

            48.     There are questions of law and fact common to the members of the class that

     predominate over questions affecting only individuals, including but not limited to:

                    A.     Whether Defendants are a debt collector under the FDCPA;

                   B.      Whether Defendants violated the FDCPA; and

                   C.      Whether Plaintiff and the Class are entitled to statutory
                           damages.

            49.    A class action is superior to other available methods for the fair and efficient

    adjudication of this controversy since joinder of all members is impracticable. The FDCPA

    statutory scheme provides for statutory damages payable to each class member. A class action

    will cause an orderly and expeditious administration of the claims of the Class and will foster

    economies of time, effort and expense.

           50.     Plaintiff s claim is typical of the claims of the members of the class.

           51.     The questions of law and/or fact common to the members of the class

    predominate over any questions affecting only individual members.

           52.     Plaintiff does not have interests antagonistic to those of the class.

           53.     The class, of which Plaintiff is a member, is readily identifiable.

           54.     Plaintiff will fairly and adequately protect the interests of the class, and has

    retained competent counsel experienced in the prosecution of consumer litigation. Proposed
                                               Page 7 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 11 of 19 PageID: 14
          ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 8 of 10 Trans ID: LCV2020426193




   Class Counsel have investigated and identified potential claims in the action; have a great deal of

   experience in handling consumer class actions and other complex litigation, and claims of the

   type asserted in this action.

           55.     The prosecution of separate actions by individual members of the class would run

   the risk of inconsistent or varying adjudications, which would establish incompatible standards

   of conduct for the Defendants in this action or the prosecution of separate actions by individual

   members of the class would create the risk that adjudications with respect to individual members

   of the class would as a practical matter be dispositive of the interests of the other members not

   parties to the adjudications or substantially impair or impede their ability to protect their

   interests. Prosecution as a class action will eliminate the possibility of repetitious litigation.

          56.     Plaintiff does not anticipate any difficulty in the management of this litigation.

                           V.      COUNT I- VIOLATIONS OF THE FDCPA

          57.     Plaintiff, on behalf of herself and others similarly situated, reasserts and

   incorporates herein the allegations contained in the preceding and following paragraphs.

          58.     Plaintiff and those similarly situated are "consumers" as defined by 15 U.S.C.A.

  § 1692a(3) because they are natural persons allegedly obligated to pay a debt, in which the

  money, property, insurance, or services, which was the subject of the transaction, was primarily

  for personal, family and/or household purposes.

          59.     The debts alleged to be owed by the Plaintiff and those similarly situated are

  consumer "debts" as defined by 15 U.S.C.A. § 1692a(5).

          60.    Each Defendant is a"debt collector" as defined by 15 U. S. C.A. § 1692a(6) and

  the interpretations thereof.




                                               Page 8 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 12 of 19 PageID: 15
          ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 9 of 10 Trans ID: LCV2020426193




          61.     Defendants' collection letters sent to Plaintiff and other New Jersey consumers

   are "communications" pursuant to 15 U.S.C.A. § 1692a(2).

          62.     By sending numerous collection letters in the same or similar form as Exhibit A,

   Defendants violated sections 15 U.S.C. §§ 1692e, 1692e(2), 1692e(4), 1692e(5), 1692e(8),

   1692e(10), 1692f, 1692g, and 1692g(a)(1) of the FDCPA.

          63.    The violations of the FDCPA described herein constitute per se violations.

          64.    Based on any one or more of those violations, Defendants are liable to Plaintiff

   and those similarly situated for damages, attorney's fees and costs under 15 U.S.C.A. § 1692k.

                                   VI.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Cassandra A. Valentine, on behalf of herself and others

   similarly situated, demands judgment against Defendant Client Services, Inc. as follows:

                 A.      For certification of this instant matter as a class action,
                 appointing the named Plaintiff as representative of the class, and
                 appointing the attorneys of Kim Law Firm LLC as class counsel;

                 B.     For statutory damages in favor of Plaintiff pursuant to 15
                 U.S.C.A. § 1692k(a)(2)(B)(i) or, in the alternative, 15 U.S.C.A.
                 § 1692k(a)(2)(A);

                 C.     For statutory damages in favor of the class pursuant to 15
                 U.S.C.A. § 1692k(a)(2)(B)(ii);

                 D.     For attorney's fees, litigation expenses and costs in
                 connection with this action pursuant to 15 U.S.C.A. § 16921c(a)(3);

                E.      For pre judgment and post judgment interest; and

                F.      For such other and further relief as the Court deems equitable
                and just.

                                     VII. JURY DEMAND

         Plaintiff demands trial by jury as to all claims and defenses.

                       VIII. DESIGNATION OF TRIAL COUNSEL


                                             Page 9 of 10
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 13 of 19 PageID: 16
         ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 10 of 10 Trans ID: LCV2020426193




           Plaintiff hereby designates Yongmoon Kim of the Kim Law Firm LLC as trial counsel in

   this matter.

                                       IX. CERTIFICATION

           I hereby certify that confidential personal identifiers have been redacted from documents

   now submitted to the Court, and will be redacted from all documents submitted in the future in

   accordance with R. 1:38-7(b). I further certify that the causes alleged herein is not the subject of

   any other action pending in any Court or arbitration proceeding. Furthermore, at this time,

   joinder of any additional parties is not necessary or anticipated to be necessary in the future.

          I certify that the foregoing statements made by me are true. I am aware that if any of the

   foregoing statements made by me are willfully false, I am subject to punishment.

                                                 ICM LAw FiRm LLC


                                                 /s/ Yon,emoon Kim
                                                 Yongmoon Kim, Esq.
                                                 Attorneys for Plaintiff
  Dated: February 28, 2020




                                             Page 10 of 10
        Case 2:20-cv-03435-SDW-LDW     Document 1-1 Filed 03/31/20 Page 14 of 19 PageID: 17
                 ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 1 of 4 Trans ID: LCV2020426193
                                                                                                                 Offfce.,,HoUr& (befttr6itirne).

                                                                                                                       Friday: 8am'-5pM:-
             I
 3451 Harry~S Trum an Blvd.                                                                                         'Spiq rd'ay- -7am-1 l am,
           le s': MO
 Salnfcli r''        01-4047                                                                                           'Sundpy' Closed
 CURRENT CREDITOR" DepaOmdnt Stores Natlbnbl Bahk:(DSN5_)_,
 _AGC'O.UNT NUMBER:=XXXXXXXXX)R"~TE';                                                                              P H0N E: 877-2'68~0
                                                                                                                                     04
 ~BALANCE DUE,.* $375.50,                                                                                        TTY/TDb Service:.Dial. 711
                               REDACTED
                                                                                                                       -DATE: 2/98/2019
                                                                                                                                             . ....
                                                                          RT            0-H.
;Que client. the current creditor r6ferdnedd,abOve, ha.8 placedth'eabb-0MACY'S accOUMt With 6ut,,6,r90.nita,ti.0nJQt 6olleol:1668,.,
                                                                                   I
  Unless
       ,    -you, notify our office within thirty:( P) clpys,ifter repeivingA his noilce.Ahal,voU dispqte the        I vddity
                                                                                                                            ,       qf.thls,debt or any
, P pt Iiaii.,there*o'f,,thi'$'.-6fr,6,e w'fi'i assum e-this:debt is valid. f yo:'- ihis! offi ce in w riti ng, Withi n t h Irty (30),days fro m receiving
1his iiotice that _yqu dispute the va li'diiy.6(thi's debfor any~ portion th,ereof-,,this-, o ffi ce,will obta ih yarification of:the delif or'"
  obtaiii a covy 6f.a Judgment'and.mall ygu,a copy,of.such,.ju.dgmentlor verificatioii. -Ifyou req6e,s,,t-.,6,f tljl s, bffice jn wp ipg
 within,thi4'y (    30)-days a fter receivin thisnotice;.this offi ce -will,provjde you withithe name and ddress       a          of the originai crediior,,
 if differeRt 'from,the%current,cred"itor,
                                                               Ybur:APcburit1B0IAiice:,$375 50
                                                          YOue AdbbCini,,Re'toluti.t)n',Qffeii.,il86,00
                                                   AcC'd U NT ' P. E S 0L u T, I o N -o F F E
  We are offeri-ng youAhb ability to res'olve,yo'u'r 6c"c''ount.b6la'nee for,the,amQunt of '$.I. -88z00.,To;ac'de'pt- this.oft; d'urdffice.
  must receive payro6nt  Withiri'forty (40) d6ys- of th-e dateol"lhis notice;:This      offer ,is dontingent upbn timOly recelpt of you'r
I
 paym ent. It"Payment it not rec6ivedin    ' our office, with ih.fOrt y;,(4,0)-,d.6yV,cf.
                                                                        L                ,.the,d6te ol"this'n ofice,,this. offor-will be withdrawn'
:and will, bb deemed. MUII and void, withthe 'f6malhdotof the balanpebeing"e,               dud"na dpwing.We-tirenbtoblig6te0,,t6',rehow.thit
 offer. Pleate riote'thatno, lhterest wl.11 bb b.cided.'16-yodr adcou   .nt.,0616ndd thr660h th,e cOurge bf.Client SetVices_lrid., collection
 efforts'boncetnin9 youraccoun_t. This off0do0s notaffect yo           -  ur ri6ht tb,. dispdtd.'the ~ debt 6s Aescribed above.
'we look fo         to. w0rking,- with you.in,resoW!hg this, matter.
Jerry. Petersen

           THI$,COMMUNICATION IS FROV Al DEBT COLLECTORI THIS 1SANATTEMPT TO-COLLECTA DE13T.
                       -AN'Y,I.'NFQRM.At-'i6N~'oBTAlNED,W-ILL BE-US,ED FOR.THAT PURPOSE..

          FOR'IMPORTANT RIGHTS"AND'PRIVILEGES'WHICH'.MIGHT APPLY TO YOUR STATE Of- REtIDENtEzi
                                         EVERSE`SIDE:(IF FAXEP•TH,Ekl`0LlLO
                                                                          ''WI"N_
                                                                                6 PAGE)




                                                                                           .'Payable To.-
                                                                                     Olhock.s
                                                                                     Pepartmetit Sipros Nati6ppil'Bank
                                                                                                           i

                                                                                                T
                               111111ill 141 1 1,1 11111 1,11 111[6 1 1
                                                                                    'CLIENT SERVICES"r INC-
               CASSANDRAVALENTINE                                                     PO BOX,4503
              REDACTED
                                                                                    J.SAINT PETERS MO"633761
              REDACTED



                  1612
                                                 XHIBIT                                                         1. ...1-141;CB801.80,
       Case 2:20-cv-03435-SDW-LDW      Document 1-1 Filed 03/31/20 Page 15 of 19 PageID: 18
                ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 2 of 4 Trans ID: LCV2020426193
                                   ~9

 CAL'IFORNIA
 The.'state Rosenthal Fair`Debt Gollection P'ractices A'cfi and:the>federal Fair D"ebt'Collection Practices Act require that,'excepf.,
 under:unusual;circurr~stances,:collectors may not contact you`before;8:00 a rn: :or after:9:00 p m. The.y ma not .harass;you' _.
 :by using threats of:violence~,or arrest or by using, obscene lariguage Collectors<may not use.false or misleading statet~ents;
 or;call you;at work'if:they ki~ow'or have reason,to know`that you; may:n"ot "receive- personal calls ~t.work For.the most part
 collectors:may nottell.:another'person;'othe.r°ihan your attorney:orap.ouse,;about youc,d`ebt: :Colle.ctors may coritact anofher.
 person to confirm you~ location or;enforce a ~udgrnent.; ;Foi more information :about debt. cdllection activities, you may
 contact the Federal Trade,Gommission at`1 ,877-FTC HELP orwww ftc;gov . Non pro.fit.credit:couns"eling services':may be
 avaifable`in tbe area.    ~{                                             "                                              °
                           ,
  ,.:.,. ..RA,. , .,       ~=
 CO LO DwO
 FOR INFORMATION ABOUT THE COL.ORADO:FAIRbEBT COLLECTION RRACTICES ACT, SEE
 WWV11 GQAG GOV%CAR. . A consurtmer has the right to requast in wrlting t~at a de6f oollecfor or collection;agency; cease:
 furtlier communicafjon with;the consumer; A wriiten r..equest fo:cease communication will not prohi6it the debt collector or.
 collection agency=from taking, any•.other action;authorized by law to collect the:~debt The addrsss and telephone n,urnber'for
 Client.Services, Inc:'s local'Colorado:office is, Tfie Executive:,Club Buildmg; Attn Stokes & Wolf, PAC as>agelit,~or Client
 Seririces, 1nc:,:1776:5`::Jaclson :St;, Suite~900; Denver, .00:80210 (F'fione: 720~287-8650j

.KANSAS                      ~
 An investigative consumer ~eport,; which includes inf.ormation>as to your character; ;general reputation, ,personal
 characteiistics and:riiode of li~ing; has-been requested.-'You haveF the:nght to=request;a"dditionalwinformation,-whicFi includes
 the:nature and: scope of the investigatioi~.
  .. .:...,,. _    _ -
 MA$SACNUSETTS                 ;
NOTICE
debt ~~notOF':IMPORTANI'
           be made to;~you atRIGHTS     of ~have .the right to make~ a,wntten ~or oral request that teleph'one calis rega"rding':Your r
                              your laceYou'
                                        p-      empioyment Any such oral request will be valid fo;r only ten days:unless you ;
 provide writtbn confirmation ofthe,request postmarked or delivered wlthin seven dayS of such request You mayaerminate:
this r.equest by writing to:'tht::debt
                                    . . collector,:
                                         .     ., .
                              t;
IyINNESO:TiA":                ~                                 :.
This collection agericy i`s licehsed by.the'Minnesota D:epartment:of.'Corrimerce::

NEW YORK
In accordance with the Fair Debt~:C611'ection Practices,Aat; 15,U:S' C.,§ 1;6"92 et seg,, debt coltecto'rs are Protiibited:froni.
engaging m.abusive; deceptive,,;and unfair debt collection efforts, includmg but not`lirriited to:` the use or~threat of vtolence,
the use of obscene: or, profane language,.and repeated pfione calls made with the mient to annoy, ;aouse, or:haras5 If a
creditor or debt collector reeeives a money ~udgment against you in court, state and federaLlaws may prevent the following"
types of)mcome from being;taken to pay the debt; suppfementaf security income (S,SI), social security, public assistance
(,w,elfarej, spousal su.pport including rnaintenance'(alimony):orchild support; ,unemployment - benefits;aisabllity benefits,
workers' compensation benefi4s, public or private pensions, veterans';benefts, feder.al .student loans, federal st"ud'e.nt grants',.
federal workstudy funds,, a,nd ninety percent of yo:ur wages or sala~y=earned in the last, sixty"days;;,
         _. . _ -..
NEUU YORK.CITY           ;
New York City Department,~f~Gonsumer Affairs License:Number; 20.78846, 2076850; 2076.851:

NORTFI CAi$OI.;INA             a
34.51; Harry'.S Truman Blvd: Saint Charles; iV10`63,301=4047; PerMit. Ncrrnber :1;1;3653
Do not send payments or'correspondence:to.the.;below branch locations;,
14425 College Blvd. Ste, 170 Lenexa, K$ 6621'5; Permif'Nu,mber. 113652>
Eurocent"er Diursa, Bldg 1, 2nd Floor, Barrea) de Neredia,, Frente a Cenetl'a, Her,edia; Costa:,Rica;;PermiY-Number: 193662,
                              .~
TEiUIVEStEE  .                                         ,.
Thls collectio n;agency is licensed by the Colleetion Service Board of the; bepartment of .Commerce and Ins,uranqe:.




                              ~


                              Y



                                        EXHIBIT A
     Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 16 of 19 PageID: 19
                       ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 3 of 4 Trans ID: LCV2020426193
                                                                                        'Offlce,,,H66fs,(C66tr6I Time).
                                                                                         0
                                                                                        M*ddy7T_h6r*s
                                                                                              -     "day~-8 am-.TO
                                                                                            Friday 8'ani-.5pfn
;W1"Hairy`,t Trumatt
 Saint pri 'e M     3BI
                     014041,                                                                  ,Sun
,CURRENT. CREDITOR:: Department Stores National-BanW(I)SN13Y
,AdcouNT NOMbER%'XXXXXXXXXXWMMED                                                          PHON%               87,0504
                                                                                        TTYIfpD
,REFEREkE NUMBEM REDACTED,
                                                                                             tATE:2/18/201.9




                             I




                    -    , 1,
            Send y"64ir pay mehtjn'fhe
                               I         .. i e,d .~pnyp,op
                                     ' eWos            ,I
                                           - b'l'''
                                                                           QnIjr@,.:vmw..PS'1' onsqrperonti
                           Vrylittancq,up
                                      co,' qn~,e  l bw. "'
                                                                                                                 ,
                                                                 :j 'ci~n'tac't' our oflice,        G4
                                                                                                     ' ~1 drpayment%
    ~'                           Phoho: 1,-187,7.-552-5.505'              option§, whidh,may,beav jjibI6 0 p


                                                                                              EDACTED,
     P o B,0xi 150
     SAW Pdt6r,$, MO 633761




                                                               phepks.-Payab ~ T'o;
                                                               Depa]"rnqnt. Stbrds National batik (OPNIB)


      .
    CASsANDRAVAL8NTIME                                         ,cL1'E1N-r,SERVjC-ES
                                                                                  ' j INC.
    REDACTED                                                    po':86j< 1'503
    REDACTED                                                    SAINT`PETERSWO 63370'



  lei~
               2,d 2                    XHI
        Case 2:20-cv-03435-SDW-LDW     Document 1-1 Filed 03/31/20 Page 17 of 19 PageID: 20
                 ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 4 of 4 Trans I D: LCV2020426193

  CAWFORNIA                       .
  The.sftite_,RosenthalI Fair. t).ebl,-'C,61lection-.Prac'tices Aci and::ffie.16deeal Fait- Obbt,Collktion Pracfice&A6t-      .         req u ire: th'at, except-
  6fidbe unusual.diecu m's"tahce's, dblledtors.,'_may not contact ydu                                         9',00 psn, They ~n a y,      no '~,
                                                                                                                                                t h a ra s s yo u
                                                             g 6bsddnb !a'-n-,'g'ua"g- e.,, Collectors itaymt.use-,false o m
                                                    by u't'ih'                                                                           a 'ing `stdwni6rits
  6rball you-at,W-o'r'k ifAhey_*no
                                I   'W,or`:hav'e reason'toUow4hbt.y6u m"ay n ot':re-ce         I I iV                            : r.k. 'F&,tfife', in'b's'i: 0611,
                                                                                                    ,d 0 6es6h9 1 C'aI I's' a t wo
  bollddt6fs~ -may, Ndt tell','a noth6r-0er§0'h, othbr~ thah,yo'Ur &0friby-dr. sp'duse about, you'r -debt. Ccille'ctorsmaydon'tact an6the.r'
  06rson,,t6,'Oonfl(~n'~.6u,r-16c atio.'h,be.,einform a. ju g.rnbtit.: F6r- m.Qrp ihfor1rnatidn'a4o4t debt. c6ilectiowactiviti-         es, you,may
  contadtth&'0e'd'er_aJ'Trq 6 ' 6Mrnis~sioih at 1 - ~7T.FTQ~ HELP bt.w                  I
                                                                                 ",,,ww.ftb.goV.   Nb'n pe fit &iJdit,66tJ '8614
                                                                                                                              n     n0 sbNidds rh6g.be,
  5VaW1:;abie t-'_qare
                  h""

                         '.              TI          , .C
    FOR INF- '6R MATI ON, ABOU' :THI E'tCO L mbo'~'Afk'0'EPT'cbLLECT                         .1'ON.1','IRAt
                                                                                                     0 '' C :1Ct's A d,t~S. E. E.
 '- WW,W'C.OA
     -" ,       . -r? - GOV~'4cAk. A consu .,          - .'the rfi46t,tp ~rqqypst in wnf_g~'~Eit
                                                MQr~'has                                   inI j a-
                                                                                          _-            ebi
                                                                                                        1. .. "..'col"lector:orcoll
                                                                                                       d-         I    I.I      - - rbctiod
                                                                                                                                     . .--a'geh-. (.,Y~Pease
  lurther. cornrnunlcationvhh~,the -consurner:, A wtitten- request. to-cease communicatlon Will:not pfohibit the, debtdollector".or                    1-1~., -
   collection agency1rom Itakihg
                               i ~.11111 any. o. hecaction.
                                                 I I ; I - . -,at                                                                     telephop0~,riprifbe    ., r'f6r
                                                                                                                                                                   _
  Zlie- rit'Servic6s, IncA. ocaFColorado'office
                                      ,                    is:  The, Exe ,c
                                                                          , 4tive C1 ub dilc
                                                                                        8     ing,.,Att9,,,    Sto,   s      olf,,,,
                                                                                                                                'P.' C;. as~
                                                                                                                                          '  agenijor'.6lie   'rit
   Servides, lrt.., 1776.18.-Jad.kson Sf,8uile.'066-berive'r, bd'8611,61 (Ph6hi~,. 726;-28-7-8                   '6 '50)

  KANSAS
                                          ic'h,'inclu'des:i'n'fo'tm"ati-on.'a'8'st'o--,'~youirthar4dt0;,d&ner6I reputation-, personal
 -A6 iriVOstiQatiVe cons'umer.1repo a,w, h"
        ot
         t                               I ti                                                 des~t addifion"al-informati'on;,.i~h!6h inr-ludes
 ,thq,'na.grqzn_5q9pp,
               'd       ,pf th' I
                            _e nyps  -t-
                                     igcl
 11 -
   m AssAtHUtg'TT'
  N.                  S
   WTICEQFIMPbRTANT 7 i'GHT$:"YQqhaveth6:ri              .9 httom'@kea-,wnt.te n.- ''r '-- I rOoue*stthat, tblOphbnO 'calls,.rebbr.ding your
                                                                                   o ora
 Aebt notte m-ade-ta. yqq,atlyour pl'acq:of "Igmployment'. 'Anysuch: oral~reQuest wil be"'valid for onl y ten days un ess.-you
  provide written confirrnati6 n. ofjhe:request pos~tjrparkedpr
                                                              o defi
                                                                 .... Veredwitbin, 9e v-0
                                                                                        'n'.d'av's Of sub~jvqudst Yo u m,gy,    "' t'ermid',Ote
 t'his requekjby Writingto fhe de~btzol[ector.

  MINNESOTA
 This- dollectiob.4dency ls]llcensed,by theWihnesofa Departmedt 6f C6mmerce..

 ~NEW,YORK
 l'b..accbrd6hc6WIth'the Fal~, Db.bt.Collebtidn'P*ra.ctidesA6ti,,,1'5;U.S.,C.,                                      are, prohibited,from
 engagihd 1h.',abusive*,,.'d.ede6t!Ve;,and-`uilfair;.debt 66116clio"
                                                                  n.,effortsjnc;
                                                                               "I Udind but hof flinited 16: the' usi e~ orlhreat:o
                                                                                                                             .     fvlolence.,
                                                                                                                                   1
 thb 0se, df obscene dr Orbfdfie: languagd, and: repeated"PhOne tdild intide.Wth the~', ihte6t -tobrinoy;,'abuse, or h I arass. If ~a
:creditOr oir'debt
               .7. collect'
                          , or reepives:a'm                                           8tdte~,a dJ der~l 1~ws rnay:,preveht, the f011Owing
                                                   , e, .0bt supoldmOntal Sec' e tylticoffi&,!
 ty,p'es o nc0 me,,rorri:De, ng:'t a- k'en to pay th"'di                                            , ~socldl s'eddtityi Oublic,assist&b&
                                                                                     " . "". , (SSI),
 (weIfare), tp_008al su ppo~J-0duclin g.'rh9int6haricE                6r 6hild,qwpport "m.  1erhplbyrhent-beriefitkdis6bility b6h6fits,
 worker6,'- porripensall'oh 1pe~hefitsj p6blicor'privatp              veterans! benefits; federal, studentjo          f 'di r6l'siUd&ntgfintt,
 federal rK'%q0yf' 64~ d inoty "pprpent, o('yp"qr:wa g0s'~-pr sa lary epme.. jn the Idst srxt y oziys

AWYORK C'ITY
'New'York"
 ... . . . Pft"
            , yzpqppornerit, ofConsurnef,Affairs Llicense Numb#r: -10768,46~ ~2P7,p840',20768,&l                                                             . 7-


 -NORTHOAROLINA                      I
 ,3451 Hariry--Z Vurridn B~lvd. Sain t-Chadds, M.O 6330I=404.1; Permit.Number!,~113653
.D,'o ndtsOfid 0ayrh6hts ior~corresp'ondenc__ -tb the,,b6IoW,,brari'ch
                                                        1              ldcatiobs:
'14425QOIl'*,BlVd,5t6j70 Lb'n'bx'a''KS 6621'5;'kerfi1t'Ndhibdr: 113$521
'Eur,d.ce'n'ter:Diurs'a,,:Bldo.11; 2nd Flo6r, Barr6al de Hetedia, Ffebte t Q6ridda,,Heredia,, Cbst6-Rica;,P0rmIt*Num
                                                                                                                  'bery 113662'

 UNNESOEE                   "i
              Ii
'This''coillec". mage~nc is]~qpnse,
                         y                 = 'ollbet[oft Sorvlce.Boa~0 Of thq~. De.ppiltn'
                                  d by~t'heC                                             ent .of'O
                                                                                                 -ommq''rop'a'n'dl'n"s'u'r'a'hdo,




                                             XHIBIT A
  Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 18 of 19 PageID: 21
               ESX L 001649-20 02/29/2020 5:24:22 AM Pg 1 of 1 Trans ID: LCV2020427988

ESSEX COUNTY - CIVIL DIVISION
SUPERIOR COURT OF NJ
465 MARTIN LUTHER KING JR BLVD
NEWARK           NJ 07102
                                            TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) 776-9300
COURT HOURS 8:30 AM - 4:30 PM

                            DATE: FEBRUARY 28, 2020
                            RE:     VALENTINE CASSANDRA VS CLIENT SERVICES, INC .
                            DOCKET: ESX L -001649 20

     THE ABOVE CASE HAS BEEN ASSIGNED T0: TRACK 4.

     DISCOVERY IS PRESUMPTIVELY 450 DAYS BUT MAY BE ENLARGED OR SHORTENED BY THE
JUDGE AND RUNS FROM THE FIRST ANSWER OR 90 DAYS FROM SERVICE ON THE FIRST
DEFENDANT, WHICHEVER COMES FIRST.
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

     THE MANAGING JUDGE ASSIGNED IS: HON KEITH E. LYNOTT

      IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      002
AT: (973) 776-9300.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: YONGMOON KIM
                                             KIM LAW FIRM LLC
                                             411 HACKENSACK AVE STE 701
                                             HACKENSACK       NJ 07601

ECOURTS
Case 2:20-cv-03435-SDW-LDW Document 1-1 Filed 03/31/20 Page 19 of 19 PageID: 22
             ESX-L-001649-20 02/28/2020 7:51:31 PM Pg 1 of 1 Trans ID: LCV2020426193




                           Civil Case Information Statement
                                            ~..                  .
   Case Details: ESSEX I Givil Part D
                                    oclCet# L-001649-20

   Case Caption: VALENTINE CASSANDRA VS CLIENT                               Case Type: COMPLEX COMMERCIAL
  SERVICES, INC .                                                            Document Type: Complaint with Jury Demand
   Case Initiation Date: 02/28/2020                                          Jury Demand: YES - 6 JURORS
  Attorney Name: YONGMOON KIM                                                Is this a professional maipractice case? NO
  Firm Name: KIM LAW FIRM LLC                                                Related cases pending: NO
  Address: 411 HACKENSACK AVE STE 701                                        If yes, list docket numbers:
  HACKENSACK NJ 07601                                                        Do you anticipate adding any parties (arising out of same
  Phone: 2012737117                                                          transaction or occurrence)? NO
  Name of Party: PLAINTIFF : Valentine, Cassandra, A                         Are sexual abuse ciaims alleged? NO
  Name of Defendant's Primary Insurance Company
  (if known): Unknown


                                                                .... .....                            ............ ... .. . .: ............... .. ... . .......   _...... . .,... .....   ,
         THE:fNFOI3104~A`I'.[ON
          _..:, ...._:.. . .    P130VIDED OI~1 TII1S FORIl~I C~NNOT DE INTRODUCEDINTO
                                                                                .. ......... EVIDENCE
                                                                                                  _......
                         CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




   Do parties have a current, past, or recurrent reiationship? NO
   If yes, is that reiationship:
   Does the statute governing this case provide for payment of fees by the losing party? YES
  Use this space to aiert the court to any special case characteristics that may warrant individual
  management or acceierated disposition:



  Do you or your ciient need any disabiiity accommodations? NO
         If yes, piease identify the requested accommodation:



  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each appiicabie category: Putative Class Action? YES Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  02/28/2020                                                                                                                    /s/ YONGMOON KIM
  Dated                                                                                                                                    Signed
